Citation Nr: 0925508	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-30 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1960 to 
June 1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In March 2007, the Board requested a specialist's opinion in 
psychiatry from the Veterans Health Administration (VHA).  
See 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2002); 38 C.F.R. § 
20.901(a) (2008).  The reports (including an addendum), 
received in May, July and December 2007, were associated with 
the claims file for consideration with the other evidence.  
And as required, the Board provided the appellant and his 
representative copies of these reports and gave them time to 
submit additional evidence or argument in response.  See 38 
C.F.R. § 20.903.  In January 2008, the Veteran submitted a 
personal statement and waived his right to have the RO 
initially consider it.  Id.  See also 38 C.F.R. §§ 20.800, 
20.1304(c).

The Board subsequently issued a decision in April 2008 
remanding another claim the Veteran had appealed - for 
service connection for nerve root damage in his right leg and 
ankle, and denying his claim for service connection for PTSD.  
He appealed the Board's denial of his PTSD claim to the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC).  In 
November 2008, during the pendency of his appeal to the 
Court, his attorney and VA's Office of General Counsel, 
representing the Secretary of VA, filed a joint motion asking 
the Court to vacate the Board's decision to the extent it had 
denied the claim for PTSD and to remand this claim for 
further development and readjudication in compliance with 
directives specified.  The Court issued an order in December 
2008 granting the joint motion for remand and has since 
returned the case to the Board.



The Veteran's attorney recently submitted additional evidence 
in May 2009 consisting of a copy of the joint motion for 
remand that was filed with the Court and a nine-page medical 
opinion and curriculum vitae (C.V.) of J.C., Ph.D.  
The Veteran's attorney indicated they were waiving their 
right to have the RO initially consider this additional 
evidence, asking instead the Board to decide the case as soon 
as possible.  See again 38 C.F.R. §§ 20.800, 20.1304(c).  
However, to comply with the Court's order granting the joint 
motion, the Board must first remand this case to the RO. 


REMAND

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran's PTSD claim is predicated on allegations of 
sexual assaults while he was in the military.  He alleges 
that over a nine-month period in 1963 a female officer forced 
him to have a sexual relationship with her by claiming that, 
if he did not and refused, she would file a rape charge that 
potentially could have resulted in him being disgraced, court 
martialed or imprisoned for violating the Uniform Code of 
Military Justice (UCMJ), and even dishonorably discharged 
from the military.  He says that he agreed to do it only out 
of the fear, anxiety and stress of all of that occurring and 
the shame it would have brought on his family, especially his 
dad, who had served in the Marines in the Pacific and was at 
Guadalcanal, but also an uncle who was a Marine in Iwo Jima.  
The Veteran also alleges that subsequent behavioral changes 
- including disciplinary problems and alcohol abuse, 
corroborate this sexual-assault stressor.  



Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the Veteran has alleged.  Therefore, 
evidence from sources other than his service records may 
corroborate an account of a stressor incident.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 
393, 398-99 (1998).  

As provided by 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal (sexual) assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited 
to:  records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.



As recently reiterated by the Court in Bradford v. Nicholson, 
20 Vet App 200, 
205-06 (2006), § 3.304(f)(3) provides unequivocally that VA 
will not deny a PTSD claim that is based on in-service 
personal assault without first providing the Veteran this 
requisite notice.

Here, as indicated in the joint motion, as the Veteran was 
not provided this 
pre-adjudicatory notice as required by § 3.304(f)(3), he must 
be provided this notice and given an opportunity to submit 
additional evidence and/or argument in response before 
readjudicating his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating VA may 
"cure" this notice defect by providing this necessary 
notice and then readjudicating the claim - including in a 
supplemental statement of the case (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of his claim.

Furthermore, the Board sees that in an April 2004 statement 
in support of claim (VA Form 21-4138) the Veteran said there 
are indications in his military records that he experienced 
serious behavioral changes as a consequence of this 
involuntary sexual relationship he had with this female 
officer during service (e.g., drunkenness, disciplinary 
actions, etc.).  And as the joint motion points out, his 
service treatment records (STRs) document one incident of 
drunkenness in February 1963, which, in his April 2004 
statement, he contends was the night after the first sexual 
assault had occurred because he was upset.  His service 
personnel records also show that on April 8, 1963, he 
violated Article 92 of the UCMJ by failing to obey a 
regulation by checking into the main gate; that on 
August 19, 1963, he violated Article 86 of the UCMJ when he 
was absent from his appointed place of duty; and that on 
October 1, 1963, he violated Article 121 of the UCMJ by 
wrongful appropriation of government property.  His rank was 
reduced to lance corporal and he forfeited pay and allowance 
in the amount of $50 for two months.  The forfeiture was 
remitted on February 4, 1964.  On April 20, 1964, he again 
violated Article 86 of the UCMJ when he was absent without 
leave (AWOL).  He forfeited $35 in pay.

As the joint motion further notes, however, the Veteran's 
service personnel records also show a decline in his conduct 
scores, from 4.2 to 2.9, around the time when he alleges his 
asserted sexual-assault stressors occurred, and an increase 
in his conduct scores following that time period.  So when 
readjudicating his claim, there has to be some discussion of 
whether that decrease in his conduct scores reflected in his 
military personnel records is evidence of behavioral changes 
that may constitute credible evidence of his alleged 
stressor.  38 C.F.R. § 3.304(f)(3).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Since his claim for service 
connection for PTSD is predicated on 
military sexual trauma (MST), 
send the Veteran a letter providing the 
notice required by § 3.304(f)(3) 
explaining that evidence from sources 
other than his service records and 
evidence of behavior changes may 
corroborate his account of his asserted 
in-service stressors.

This letter should inform him that this 
type of evidence includes, but is not 
limited to, records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals, or physicians, pregnancy tests 
or tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

The letter should also inform the Veteran 
that examples of behavior changes that 
may constitute credible evidence of a 
stressor include, but are not limited to, 
a request for a transfer to another 
military duty assignment, deterioration 
in work performance, substance abuse, 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause, or 
unexplained economic or social behavior 
changes.  

2.  After giving him an opportunity to 
identify or submit additional evidence 
and/or argument in response to this 
additional notice, readjudicate the 
Veteran's claim for PTSD in light of any 
additional evidence obtained.  If the 
disposition remains unfavorable, send him 
and his attorney another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

